UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHAMEKAMCCRAY, °
Plaintiff, ORDER
-apainst- 21 Civ. 701 (JCM)
JAWONIO, INC.,
Defendant.
oo cn gee eee x

On June 28, 2021, the Court was informed that the parties have reached a settlement in the
above-captioned matter. Therefore, it is hereby

ORDERED, that this action be and hereby is discontinued with prejudice but without costs
to any party; provided, however, that if settlement is not consummated within thirty (30) days of
the date of this order, plaintiff may apply by letter within the thirty-day period for restoration of
the action to the calendar of the undersigned, in which event the action will be restored.

To be clear, any application to reopen must be filed within thirty (30) days of this Order;
any application to reopen filed thereafter may be denied solely on that basis.

The parties are advised that if they wish the Court to retain jurisdiction in this matter for
purposes of enforcing any settlement agreement, they must submit the settlement agreement to the
Court within thirty (30) days with a request that the agreement be “So Ordered” by the Court.

Dated: June 29, 2021

White Plains, New York
SO ORDERED:

CN ete foe © FA lar f FA p

JUDITH C. McCARTHY
United States Magistrate Tudge

 

 
